DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system configured for remote external control, the imaging sensor configured to transmit imaging data, and the standard polarization optics in the system’s outgoing or incoming light path must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 16-18, 20-22, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “a computer comprising a computer-implemented image processing and analysis software configured to remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.” However, there is no disclosure of the details of the software (e.g. an algorithm for performing the claimed functions) and no disclosure of the hardware on which the software runs (e.g. a processor or computer). The extent of the disclosure regarding the claimed functions is limited to paragraph [0025] of the instant specification (as published) and original claim 32, all of which is now included in amended claim 1. Additionally, Applicant has identified what Applicant alleges is a known algorithm for performing at least some functions of the software (“a version of a Maximum-Local-Derivative (MLD) algorithm,” see e.g. [0025] of the specification as published), Applicant has failed to provide any reference to this algorithm in the original disclosure such that a skilled artisan could identify or use it. Further, Applicant indicates that it is not even the original algorithm which is used, but a version of the algorithm where Applicant has not described how the algorithm has been modified to create this new version.
Examiner respectfully reminds Applicant that computer implemented functions must be supported by a description of the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." (see MPEP 2161.01). MPEP 2161.01 is very explicit as to what constitutes a suitable disclosure for a computer-implemented function:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (bolding added, underline original)
...
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

With respect to the limitations of the instant claims, there is no disclosure of the meaning of and/or a description of the steps to perform any of the claimed functions. Specifically, there is no description of the steps that must be performed by the “computer comprising a computer-implemented image processing and analysis software” in order to achieve the claimed result. 
There is no description of the steps required to “remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image.” This limitation is merely a rephrasing of substantially similar language found in the specification at paragraph [0025] (as published), which reads: “[e]valuating the sharpness of focus, it remaps individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image.” The steps required to achieve this function are not disclosed.
There is no explanation as to what constitutes evaluating sharpness of focus (i.e. is “evaluating” a comparison between an image and a reference image or value, a determination of a quantitative value representing “sharpness of focus,” a comparison of a characteristic between different image regions, or even a qualitative assessment performed by the user merely viewing the image(s) and determining which has the best sharpness of focus?). It is noted that “extracts depth information about the target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings” is found only in original claim 32, while the specification discloses only “[e]valuating the sharpness of focus, it remaps individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image.” The steps required to achieve this function are not disclosed. 
Applicant has filed a reference with an IDS on 03/29/2022 which defines the “maximum-local-derivative algorithm” as “[c]alculates a 'maximum local derivative' image whose pixels are set as the maximum absolute difference between pixel (x,y) on the best estimate image and its four neighbouring pixels.” However, not only was this reference not incorporated by reference or mentioned in the original disclosure, there is no indication as to how the operation quoted by Applicant would be adapted to perform the claimed function. There is no way to ascertain what Applicant intends to be the “best estimate image” which is necessary for performing the function of calculating the ‘maximum local derivative’ image, nor is there any explanation as to how the ‘maximum local derivative’ image would be applied to the claimed steps of “...evaluate the sharpness of focus to remap individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.”
Applicant has filed a reference with an IDS on 08/15/2022 which describes a software suite called “IRACproc” facilitates the co-addition of dithered or mapped Spitzer/TRAC data to make them ready for further analysis with application to a wide variety of IRAC observing programs. However, not only was this reference not incorporated by reference or mentioned in the original disclosure, there is no indication as to how this software package would be adapted to perform the claimed functions.
Examiner further emphasizes that “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)” (MPEP 2161.01). In this case, Applicant has provided no explanation as to how these functions are to be achieved. It is therefore determined that the claimed subject matter has not been described in such a way as to convey to one having ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
Applicant is further respectfully reminded that references provided on an IDS but not incorporated by reference into the original disclosure cannot be relied upon for support under 35 U.S.C. §112(a). Subsequently filed exemplary references do not remedy deficiencies in the original disclosure.
Claim 21 recites the limitation “where the system is configured for the external control to be assumed remotely.” The original disclosure only references external control in original claims 20 and 21, which read:
20. The device according to claim 19, where the tunable lens is configured to traverse through the interior of the patient's body through the use of an external control outside the patient’s body.
21. The device according to claim 20, where the external control can be assumed from a location remotely from said patient’s body.

and in paragraph [0020] of the published application – “[t]he camera can be operated remotely.”
That is, the external control is only referenced with respect to tunable lens being capable of  (“...can traverse...through the use of an external control...”; “...external control can be assumed remotely...”) operating under external control. This is not a disclosure of a system which is configured for control to be assumed remotely. The term “external” is not defined in the original disclosure and could reasonably refer to the control being located outside (external to) the patient’s body (e.g. claim 20 could merely be referring to the local, manual operation of an endoscope because the controls are external to the patient) and does not inherently include remote control. The “external control” of claim 20 is not set forth as a part of the claimed system, merely something that can be used with the system. The limitations of claim 21, and the disclosure of paragraph [0020], could reasonably encompass a person attaching the claimed system to a separate system (e.g. a surgical robot) which is itself driven under remote control. That is to say, the original disclosure only requires a system which is capable of being operated under remote control and does not set forth any description of a system which itself is configured to operate under remote control. There is no description of how this remote control would be implemented, nor any description of the structure of the system which includes structural elements configured for remote control. Therefore, this limitation is considered to be impermissible new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 16-18, 20-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “a computer comprising a computer-implemented image processing and analysis software configured to remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.” 
With respect to the limitations of the instant claims, there is no disclosure of the meaning of and/or a description of the steps to perform any of the claimed functions nor are any of the requisite steps set forth in the claims. Because it is not possible to ascertain what functions/steps the software must perform and how it must perform these functions, the metes and bounds of the claims cannot reasonably be determined. For the purposes of further examination, these limitations will be interpreted to include any manner of producing the claimed results. 
Claim 16 recites the limitation “wherein the fiber-optic bundle and the electrically tunable liquid imaging lens are bendable.” It is unclear if the liquid imaging lens being “bendable” is directed to the liquid imaging lens having a flexible substrate or if this is setting forth a separate characteristic of the lens. It is not clear what “bendable” means in the context of the lens if it does not refer to the flexible substrate. For the purposes of further examination, the liquid imaging lens being “bendable” will be interpreted as a functional description of the flexible substrate as set forth in claim 1.
Claim 20 recites the limitation “is configured to traverse through the interior of a patient's body through the use of an external control outside the patient's body.” It is not clear if the “external control outside the patient’s body” is or is not intended to be part of the claimed invention (“...through the use of an external control” could reasonably mean either that the lens is capable of external control but no external control is part of the claimed system or that the system is intended to encompass the external control). For the purposes of further examination, this claim will be interpreted to mean that the claimed system would be capable of use with remote control.
Claim 21 recites “where the system is configured for the external control to be assumed from a location remotely said patient’s body.” However, the necessary structure of the system for performing this function is not clear. For the purposes of further examination, this claim will be interpreted to mean that the claimed system would be capable of use with remote control.
Claim 22 recites the limitation “where imaging sensor is configured to transmits lesion imaging data to remote software users worldwide.” However, it is unclear how an imaging sensor per se, e.g. a CCD or CMOS sensor (because “image sensor” is not necessarily identical to “camera”), would in and of itself be capable of configuration for transmitting data to remote software users worldwide. For the purposes of further examination, this claim will be interpreted to mean that the imaging sensor is connected to structures which are capable of performing the claimed function.
Claim 24 recites the limitation “where the system is configured to utilize spectroscopic imaging.” It is entirely unclear how “utilize spectroscopic imaging” is meant to relate to the structure of the system of claim 1. For example, it is unclear if “the system is configured to utilize spectroscopic imaging” is meant to convey that the system has additional imaging capabilities (i.e. depth resolved imaging and spectroscopic imaging), that the extracted depth values are somehow subjected to spectroscopic processing, or if spectroscopic images are in some way used or combined with the acquired “all-focus image” and/or depth information. The only description of spectroscopic imaging consists of a statement that the “image transmits through the FFL onto the fiber bundle front surface, and finally into the external camera where a variety of imaging and spectral techniques may be enabled.” For the purposes of further examination, this claim will be interpreted to mean that the system must at least be capable of performing spectroscopic imaging.
Claim 25 recites the limitation “where the system is configured to utilize polarization imaging.” It is entirely unclear how “utilize polarization imaging” is meant to relate to the structure of the system of claim 1. It is not clear if the claimed “all-focus image” or extracted depth information are meant to be generated with polarized light (transmitted or received), if the system is additionally capable of acquiring separate polarization images, or if polarization images acquired in some other manner are somehow used in the processing of the claimed “all-focus image” and/or extracted depth information. For the purposes of further examination, this claim will be interpreted to mean that the system must at least be capable of performing polarization imaging.
Claims 1-8, 10-13, 16-18, 20-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1, and all dependents thereof,  fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 08/15/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “[c]onsidering there are multiple references discussing the best estimate image in the context of a maximum local derivative algorithm, the skilled artisan would as such understand how the best estimate image is ascertained, and further how it is applied for obtaining a single, sharp, all- focus image. This means, the invention is not limited to a specific algorithm and the subject of the invention is not a specific software, but a system for the imaging and analysis of human lesions, and as claimed this system has an electrically tunable liquid imaging lens, and images from that electrically tunable liquid imaging lens are remapped, namely in such a fashion that the individual image parts are remapped onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image” and  “...the algorithm that is performing the remapping is not a claimed part of the invention, and not an essential part thereof since the skilled person is aware of such algorithms. The term "a version [of MLD software]" merely refers to the software being adapted for imagining on a far smaller scale. The skilled artisan would understand that the exact MLD software mentioned in paragraph [0025] would not be applicable, but rather the fundamental elements of such an algorithm are employed”, and this statement indicates that the invention is different from what is defined in the claim(s) because the claims explicitly recite “a computer comprising a computer-implemented image processing and analysis software configured to remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings,” where software is merely the implementation of an algorithm (i.e. software inherently includes an algorithm). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
*** As a preliminary matter, it is noted that the following rejections are based on a best understanding of indefinite claim limitations as discussed above with respect to 35 U.S.C. §112(b). ***
Claims 1, 5-7, 11-13, 16-18, and 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich et al. (US PG Pub. No. US 2016/0338590 A1, Nov. 24, 2016) (hereinafter “Sagalovich”) in view of Matsumoto et al. (US PG Pub. No. US 2014/0009572 A1, Jan. 9, 2014) (hereinafter “Matsumoto”), Iizuka, Keigo. "Omnifocus laparoscope." Applied Optics 52.33 (2013): 7904-7911 (hereinafter “Iizuka”), and Kong et al. (US PG Pub. No. US 2012/0113525 A1, May 10, 2012) (hereinafter “Kong”).
Regarding claims 1 and 16, as interpreted above: Sagalovich teaches a system for the imaging and analysis of human lesions (multipurpose diagnostic examination apparatus 100), comprising: an illumination component emitting light with a specific wavelength ([0087], LEDs 125 where LEDs emit "light with a specific wavelength"); an imaging sensor and an imaging lens ([0078]-[0079], image capture device 106 with lens 107); an enclosure, said enclosure housing the imaging lens, illumination component, and the imaging sensor (diagnosis control unit 101, where this reference character is used to designate the enclosure in the figures); and a computer with computer implemented processing and analysis software ([0080], [0211]).
Sagalovich does not teach that the computer comprising a computer-implemented image processing and analysis software configured to remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.
Matsumoto, in the same problem solving area of image processing, teaches an imaging apparatus (imaging apparatus 1, [0068]-[0075]) comprising a focusing lens with a driver ([0075]) and having image processing and analysis software configured to remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings (figures 5 and 6, and all associated description; figure 7 and all associated description; figure 8 and all associated description; where the images are captured during a single press of a shutter button – [0095] – which is considered to be “within a fraction of a second from each other”). 
Additionally, Iizuka, in the same fields of omnifocus imaging and medical imaging, teaches that the use of an omnifocus image in a medical context (e.g. surgery) allows the physician to view the entire depth of field, with high resolution and in focus, without having to adjust the focus of the imaging optics (Introduction).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich by implementing the omnifocus imaging technique of Matsumoto in view of the teaching of Iizuka that such a combination would be beneficial for a physician performing medical imaging. 
Further regarding claims 1 and 16: Sagalovich, Matsumoto and Iizuka are silent on the focusing lens being an electrically tunable liquid imaging lens, comprising a transparent, flexible substrate encompassing at least two liquids.
Kong, in the same problem solving area of liquid lenses, teaches an electrically tunable liquid imaging lens, comprising a transparent, flexible substrate encompassing at least two liquids (figure 9 – conductive liquid droplet 820, insulating liquid droplet 830, upper substrate 800, [0056]-[0059]). Kong further teaches that this liquid lens configuration provides a lens capable of adjusting a focus in a wider range and adjusting focus using a lower voltage ([0009]-[0010]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich, Matsumoto and Iizkua by implementing the focusing lens as an electrically tunable liquid imaging lens, comprising a transparent, flexible substrate encompassing at least two liquids as taught by Kong, in order to achieve the benefits of a wider focusing range using lower voltage to adjust focus in view of the further teachings of Kong. 
Regarding claims 5-6, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1 where the system may be any of an otoscope device, an ophthalmoscope device, a dermatoscope device, an endoscope device (Sagalovich – claim 20) but are silent on the diameter of the electrically tunable liquid imaging lens. 
However, lens diameter is a results-effective variable which influences the overall system performance including the obtainable depth of field as evidenced by Wang, Yu-Jen, et al. "Extended depth-of-field 3D endoscopy with synthetic aperture integral imaging using an electrically tunable focal-length liquid-crystal lens." Optics letters 40.15 (2015): 3564-3567 (see the interdependence of equations 1-4, where eqn. 4 depends on the lens diameter).
Additionally, the instant disclosure provides no evidence of criticality or unexpected result for any of the claimed diameter values. 
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the system of Sagalovich, Matsumoto, Iizuka, and Kong with the lens having any diameter - including two millimeters, two to fifteen millimeters, and twenty millimeters - that would produce a desired depth of field/desired system performance for a given application (in consideration of the wide variety of imaging envisaged by Sagalovich including both dermatoscopes and endoscopes) because lens diameter is a results-effective variable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, where the system is configured to take all-focus, three dimensional snapshots (“omnifocus” represents an image of volume where the full depth range is in focus – see Matsumoto – [0040]-[0041]; Iizuka – Introduction, paragraph 8). Regarding the additional limitation of the images being “of external lesions on the human body,” the subject of the acquired images is considered to be the intended use of the claimed system. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Sagalovich includes an embodiment which is a dermatoscope, the system of Sagalovich, Matsumoto, Iizuka, and Kong is considered to be capable of imaging external lesions on the human body. 
Regarding claim 12, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 11, where the system if configured to image external lesions including skin, cervical, mouth, throat, and anal cancers.
As described above with respect to claim 11, the subject of the acquired images is considered to be the intended use of the claimed system. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Sagalovich includes an embodiment which is a dermatoscope and an embodiment which is an endoscope (since the cervix is not considered to be entirely external and may require insertion of an endoscope to properly view), the system of Sagalovich, Matsumoto, Iizuka, and Kong is considered to be capable of imaging external lesions including skin, cervical, mouth, throat, and anal cancers.
Regarding claim 13, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 11, where the system is configured to image and evaluate external lesions including infected wounds and traumatic injury wounds.
As described above with respect to claim 11, the subject of the acquired images is considered to be the intended use of the claimed system. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since Sagalovich includes an embodiment which is a dermatoscope, the system of Sagalovich, Matsumoto, Iizuka, and Kong is considered to be capable of imaging and evaluating external lesions including infected wounds and traumatic injury wounds.
Regarding claim 17, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, wherein the system device is capable of being used to image and analyze human lesions located in confined spaces (Sagalovich - [0079], claim 20 – endoscope, otoscope).
Regarding claim 18, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 17, where the lesions are located in the ear canal or are accessed via the arterial canal (Sagalovich - [0079], claim 20 – endoscope, otoscope).
Regarding claim 20, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 19, where the electrically tunable liquid imaging lens can traverse through the interior of the patient's body through the use of an external control (Sagalovich – [0079] – “endoscopy of different organs”, where “external control” is considered to be implicitly disclosed with respect to an endoscope because placing the controls inside a patient’s organs would generally be considered to be unreasonable). 
Regarding claim 21, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 20, where the system is configured for external control to be assumed remotely (Sagalovich – [0150]-[0151] – the system of Sagalovich includes the type of network hardware and software that could enable external control).
Regarding claim 22, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, where the imaging sensor is configured to transmit lesion imaging data to remote software users worldwide (Sagalovich – figure 15, [0145]).
Claims 2-4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich, Matsumoto, Iizuka, and Kong as applied to claim 1 above, and further in view of Belson (US PG Pub. No. US 2007/0135803 A1, Jun. 14, 2007) (hereinafter “Belson”).
Regarding claims 2-4 and 24, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system of claim 1, but are silent on the wavelength/wavelength range of the illumination component and do not teach that the system utilizes spectroscopic imaging. 
Belson, in the same field of endeavor, teaches an endoscope which illuminates tissue with UV, IR, NIR, blue light and/or other visible or invisible frequencies of light in order to acquire spectroscopic data of tissue properties in addition to the conventional endoscopic images in order to more easily identify lesions ([0404]-[0410]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich, Matsumoto, Iizuka, and Kong by incorporating the spectroscopic imaging, in addition to other images acquired, including illumination with visible, infrared and/or UV light as taught by Belson in order to obtain images of spectroscopic tissue properties which may be useful in identifying lesions.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich, Matsumoto, Iizuka, and Kong as applied to claim 1 above, and further in view of Adair et al. (US Patent No. US 6,211,904 B1, Apr. 3, 2001) (hereinafter “Adair”).
Regarding claim 8, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, including an embodiment comprising an endoscope (Sagalovich - [0079], claim 20) and where the electrically tunable liquid imaging lens, illumination component, and sensor are housed in an enclosure (Sagalovich - diagnosis control unit 101, where this reference character is used to designate the enclosure in the figures) but do not teach that the enclosure is encircled by a plastic balloon that can be inflated or deflated, and increased or decreased in size, through the application of air pressure.
Adair, in the same field of endeavor, teaches a microendoscope which may be used in conjunction with a balloon catheter (where the microendoscope is inserted through the balloon catheter and the balloon therefore “encircles” it) that can be inflated or deflated, and increased or decreased in size, through the application of air pressure in order to perform medical procedures requiring a balloon (figures 13-15; column 20, lines 29-67).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to use the system of Sagalovich, Matsumoto, Iizuka, and Kong with a balloon catheter as taught by Adair in order to perform medical procedures requiring a balloon.
Regarding claim 10, as interpreted above: Sagalovich, Matsumoto, Iizuka, Kong and Adair teach the system according to claim 8, wherein the enclosure is configured to protect all optical and electronic components of the device system according to claim 1 from the outside environment (Sagalovich - diagnosis control unit 101, where this reference character is used to designate the enclosure in the figures; while the enclosure of Sagalovich is not described as protecting the optical and electronic components of the system the fact that the enclosure surrounds these elements and serves as a barrier between the elements and the outside environment – see e.g. figs. 5F, 11G, 13H, 14G – is considered to implicitly disclose this function).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich, Matsumoto, Iizuka, and Kong as applied to claim 1 above, and further in view of Kagawa, Keiichiro, et al. "Variable field-of-view visible and near-infrared polarization compound-eye endoscope." 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2012. (hereinafter “Kagawa”).
Regarding claims 25 and 26, as interpreted above: Sagalovich, Matsumoto, Iizuka, and Kong teach the system according to claim 1, but are silent on where the system is configured to utilize polarization imaging.
Kagawa, in the same field of endeavor, teaches that polarization imaging can be used to control the contrast of superficial and deep structures within the imaged tissue due to the polarization break occurring as light is scattered through different tissue depths (see figure 6) which is achieved by inserting standard polarization optics in the system’s outgoing or incoming light path (B. Polarized observation).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sagalovich, Matsumoto, Iizuka, and Kong by including standard polarization optics in the system’s ingoing or outgoing  light paths in order to achieve polarization imaging as taught by Kagawa in order to control the contrast of tissues at different depths within the imaging field.
Response to Arguments
Rejections of claim 23 under 35 U.S.C. §112(a) and (b) are withdrawn in light of the cancelation of the claim.
Rejections under 35 U.S.C. §112(a) and (b) have been updated in light of the amendments to the claims. 
It is noted that Applicant has failed to address the objections to the drawings set forth in the Office Action dated 05/16/2022.
Applicant’s arguments with respect to the rejections under 35 U.S.C. §112(a) (see Remarks pgs. 2-4) filed 08/15/2022, have been fully considered but are not persuasive
Applicant asserts that “the essential functions” of a version of a Maximum-Local-Derivative algorithm would be known to a skilled artisan, based on a reference (O’Donnell) which was filed with an IDS on 03/29/2022 and which was not cited or incorporated in the original disclosure. Applicant specifically cites a portion of the O’Donnell reference which describes the MLD algorithm as: "Calculates a 'maximum local derivative' image whose pixels are set as the maximum absolute difference between pixel (x,y) on the best estimate image and its four neighbouring pixels." Applicant further submits a second reference (Schuster et al.) which Applicant alleges demonstrates that “this algorithm” is well-known in the art.
Examiner respectfully disagrees. First, while there are likely many algorithms involving finding a maximum local derivative for a variety of purposes, Applicant provides no guidance in the original disclosure (e.g. a citation to a particular reference) which would clearly indicate which specific MLD algorithm is to be incorporated into the claimed invention. A reference filed after the original disclosure, which was neither cited nor incorporated in the original disclosure, cannot satisfy the written description requirements under 35 U.S.C. §112(a). 
Second, the instant disclosure indicates that “a version of” the MLD algorithm would be implemented. Even if the MLD algorithm were so well known that it need neither be cited nor described, there is no reasonable way for a skilled artisan to know what “version” of the MLD algorithm Applicant intends to apply or how that version might differ from any other version of such an algorithm. There is no description of how the algorithm of O’Donnell or Schuster might have been adapted to perform the claimed functions. Applicant is further reminded of the statement made in paragraph [0017], with respect to the “analysis software applied to astronomical imaging” which is assumed to refer to the MLD algorithm, that “[t]he image-rendering capabilities of this software have been refined and improved over time to generate clearer images of astronomical bodies...this astronomical image-rendering software has not yet been applied to the imaging and analysis of tumors.” This statement indicates two things – first, that the software comprising the MLD algorithm has been altered over time and therefore may differ from the algorithm presented in O’Donnell in ways which are not described and, second, that (allegedly) this software has never before been adapted to the application of the instant invention. While a skilled artisan may be aware, generally, of the MLD algorithm, there is no reasonable expectation that such a skilled artisan would know both the changes already made to the MLD algorithm and the adaptations which would be necessary to apply it to the instant invention. A feature cannot simultaneously be both novel and so well-known that it need not be described. Applicant asserts that the instant invention (including the software) is novel, but also that the software is so well-known that any skilled artisan would understand Applicant’s specific approach to solving the problem of applying it to tumor imaging. 
Finally, as is clearly stated in the MPEP, computer implemented functions require algorithmic support (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. (emphasis added) See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (MPEP 2181.01). Therefore, even if the version of the MLD algorithm were known to one having skill in the art, Applicant has still failed to disclose how the claimed functions are to be achieved and the burden of a sufficient disclosure is not met. 

	Applicant further asserts that “[c]onsidering there are multiple references discussing the best estimate image in the context of a maximum local derivative algorithm, the skilled artisan would as such understand how the best estimate image is ascertained, and further how it is applied for obtaining a single, sharp, all- focus image. This means, the invention is not limited to a specific algorithm and the subject of the invention is not a specific software, but a system for the imaging and analysis of human lesions, and as claimed this system has an electrically tunable liquid imaging lens, and images from that electrically tunable liquid imaging lens are remapped, namely in such a fashion that the individual image parts are remapped onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image.” Applicant continues that “[t]his is a clear technical teaching a person skilled in the art can carry out based on the instant disclosure. Consequently, the algorithm that is performing the remapping is not a claimed part of the invention, and not an essential part thereof since the skilled person is aware of such algorithms. The term "a version [of MLD software]" merely refers to the software being adapted for imagining on a far smaller scale. The skilled artisan would understand that the exact MLD software mentioned in paragraph [0025] would not be applicable, but rather the fundamental elements of such an algorithm are employed.”
	Applicant is respectfully reminded that the claim explicitly recites “computer comprising a computer-implemented image processing and analysis software configured to remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.” Therefore, the assertion that “the algorithm that is performing the remapping is not a claimed part of the invention” directly conflicts with the requirement that the claims be directed to subject matter which the inventor or a joint inventor regards as the invention. Every element set forth in the claims must be a claimed part of the invention. Applicant is directed to MPEP 608.01(i) – “[t]he specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.” Applicant is further directed to MPEP 2172 – “the invention set forth in the claims must be presumed, in the absence of evidence to the contrary, to be that which the inventor or a joint inventor regards as the invention.” It is not permissible to explicitly claim “processing and analysis software” while simultaneously stating that the underlying algorithm of the software is somehow not part of the invention. Applicant appears to be admitting on the record that the Inventor(s) were not in possession of the claimed invention at the time of filing based on the statements that the algorithm underlying the claimed processing and analysis software is not part of the invention and that “[t]he skilled artisan would understand that the exact MLD software mentioned in paragraph [0025] would not be applicable, but rather the fundamental elements of such an algorithm are employed.”

Applicant further argues, with respect to the limitations “evaluating sharpness of focus to remap individual image parts onto a single array” and “extracting depth information about a target lesion surface by evaluating sharpness of focus,” that “sharpness of focus is known to refer to the level of clarity of detail in a photo and that “considering the sharpness in an image through known methods can be useful for different applications.”
While Examiner does not dispute the definition of “sharpness of focus,” nor that “considering” it can be useful, this does not solve the problem that there is no definition of what “evaluating sharpness of focus” to either extract depth information or remap individual image parts onto a single array actually means or how it is performed (i.e. is “evaluating” a comparison between an image and a reference image or value, a determination of a quantitative value representing “sharpness of focus,” a comparison of a characteristic between different image regions, or even a qualitative assessment performed by the user merely viewing the image(s) and determining which has the best sharpness of focus?), or even if evaluating the sharpness of focus to remap individual image parts is the same as or distinct from extracting depth information by evaluating sharpness of focus. It is noted that “extracts depth information about the target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings” is found only in original claim 32, while the specification discloses only “[e]valuating the sharpness of focus, it remaps individual image parts onto a single array, thus combining the image set to produce a single, sharp, all-focus image.” Since the two different recitations of evaluating sharpness of focus are originally presented separately in the claims and specification, it is unclear if these are meant to indicate the same or separate operations. For example, the limitations of original claim 32 could merely have been a rephrasing of the subject matter found in the disclosure or they could refer to a separate operation.
Examiner respectfully notes that a disclosure of merely the function of the software is insufficient. The requirement for algorithmic support is explicit, as explained above. MPEP 2181.01 addresses purely functional or results-oriented disclosures: 
...original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

See also Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). With respect to the limitations of the instant claims, there is no disclosure of the meaning of and/or a description of the steps to perform any of the claimed functions attributed to the “processing and analysis software”. 
With respect to the rejections of claims 20 and 21 under 35 U.S.C. §112(a), Applicant has provided no arguments but merely a description of how the claims have been amended.
Applicant’s arguments with respect to the rejections of claims 1, 16, and 20 under 35 U.S.C. §112(b), filed 08/15/2022, have been fully considered but are not persuasive.
With respect to claim 1, Applicant argues that a skilled artisan would understand the phrase “evaluating the sharpness of focus” based on the description of the liquid lens in paragraph [0027] and that a set of images taken in quick succession with unique focus settings is read by the code in paragraph [0025].
Examiner respectfully disagrees. Applicant has stated above that the claimed algorithm underlying the claimed software is not part of the invention, and that the MLD software mentioned in paragraph [0025] is not the software used by the claimed invention, but rather “the fundamental elements of such an algorithm are employed.” Therefore, any statement regarding what “the code” of paragraph [0025] does or does not do is meaningless in the context of the claims because Applicant has already indicated that this does not represent the claimed invention. 
Applicant is respectfully reminded that the claim explicitly recites “computer comprising a computer-implemented image processing and analysis software configured to remap individual image parts onto a single array based on sharpness of focus, thus combining the image set to produce a single, sharp, all-focus image, wherein the software is configured to extract depth information about a target lesion surface by evaluating sharpness of focus at different points in the image and for different focus settings.” Therefore, the assertion that “the algorithm that is performing the remapping is not a claimed part of the invention” directly conflicts with the requirement that the claims be directed to subject matter which the inventor or a joint inventor regards as the invention. Every element set forth in the claims must be a claimed part of the invention. Applicant is directed to MPEP 608.01(i) – “[t]he specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.” Applicant is further directed to MPEP 2172 – “the invention set forth in the claims must be presumed, in the absence of evidence to the contrary, to be that which the inventor or a joint inventor regards as the invention.” It is not permissible to explicitly claim “processing and analysis software” while simultaneously stating that the underlying algorithm of the software is somehow not part of the invention.
Furthermore, is impossible to reasonably ascertain the metes and bounds of the claimed invention when Applicant wishes one of the claim elements to merely be a placeholder for anything that a user would implement based on a loose suggestion of a class of algorithm.
With respect to claim 16, Applicant indicates that the antecedent basis issue regarding the fiber optic bundle has been corrected, but fails to address the remainder of the rejection of record.
It is noted that Applicant alleges (Remarks, pg. 5) that “novelty of this feature is acknowledged on page 15 of the present office action,” with reference to the “driver accompanying the electrically tunable liquid imaging lens, wherein the driver is configured to control the effective focus of the electrically tunable liquid imaging lens, enabling the imaging sensor to capture lesion images across a range of focus settings.” Examiner never made any statement that such a feature was novel. Not on page 15 or on any other page. A statement that a single reference is not anticipatory of the entire claim, or that a single reference does not teach a specific feature, is NOT an acknowledgement that such feature is novel – it is merely a statement that the reference in question does not anticipate the claim. 
Applicant’s arguments with respect to rejections of all pending claims under 35 U.S.C. §103, filed 08/15/2022, have been fully considered but are not persuasive.
Applicant begins with a description of how the invention achieves the object of the invention, including several mentions of the functions ascribed to the processing and analysis software (“produce a single image wherein each pixel is in focus”, “the sharpness of respective pixels at different focus settings allows for depth information to be extracted, thereby providing quantitative information about the human lesion”). However, since Applicant has indicated that the processing and analysis software is not a part of the claimed invention (see above), it is unclear why the functions of the software are being described as the invention. The software either is or is not part of the invention, it cannot be part of the invention for purposes of prior art but not part of the invention for purposes of written description.
Applicant includes several statements regarding why the invention would not be obvious, however these statements are not supported by any evidence.
Applicant argues that Sagalovich is not geared directly at human lesions, but rather a general “multipurpose diagnostic examination apparatus” and therefore “the skilled artisan would need to draw several non-obvious inferences to arrive at the features set forth by claim 1.”
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. There are no structural features in claim 1 that would render it specially configured only for “lesions” (Applicant is further reminded that “lesions” can come in many shapes and sizes and from many causes). The claim sets forth a liquid lens and an imaging sensor, with no particular size or resolution limits to either, a light source with no indication as to what the necessary wavelength is, a driver with no particular limitations regarding the size or operating capacity, an enclosure, and “image processing and analysis software” which again has no particular limitations regarding suitability only for “lesions.”
Applicant asserts that Matsumoto is not specific to medical imaging, “which requires imaging to be conducted on a different scale of magnitude than for wildlife, as shown in Matsumoto Figs. 1 and 2.”
First, Examiner notes that the “wildlife” to which Applicant refers is a beetle. There is no evidence that a beetle would be on “a different scale of magnitude” than for medical imaging, especially when no scale is specified in the claims. Second, this does not appear to be an argument. Therefore, Applicant’s statement is noted. 
Applicant argues that “Lizuka” (Examiner interprets this to be a reference to Iizuka) would not be obvious to combine because “first, it does not take a plurality of images, but rather it takes a single omnifocus image, notably in the context of surgery.” Applicant further argues that the disclosure of Iizuka indicates that “the present invention seeks to provide a system to image elements such as tumors without requiring MRI or CAT-scan technologies, which are costly and infrastructure-intensive” and therefore a “skilled artisan would not understand from such prior art MRI or CAT-scan technologies to apply omnifocus imaging during surgery and view this in an obvious fashion as an appropriate replacement for an MRI, especially since the sort of imaging that the present invention is aimed at occurs before surgery (i.e. in the diagnostic stage).”	Examiner first notes that Iizuka was not applied to provide a modification to the system of Sagalovich, but merely to provide a teaching that omnifocus imaging is desirable. Second, with respect to Applicant’s assertion that a “skilled artisan would not understand from such prior art MRI or CAT-scan technologies to apply omnifocus imaging during surgery and view this in an obvious fashion as an appropriate replacement for an MRI,” Examiner notes that Iizuka is directed to a laparoscope with an optical camera. It is entirely unclear what MRI or CT scans have to do with Iizuka, as these imaging modalities are not discussed by Iizuka at all. 
Applicant argues that Kong does not discuss electrically tunable liquid imaging lenses “in the context in the context of taking multiple images in quick succession, nor for producing an all-focus image, nor at the scale of magnitude required imaging human lesions.” Applicant further alleges that none of the cited references indicate utility of such a lens for rapid imaging at differing focus settings, as is described as advantageous in the present application.
Applicant is again reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claim has no requirement for the speed at which images are captured (“quick succession” is relative and provides no specific limitation on the lens), nor any limitation regarding a particular “scale of magnitude.” 
In response to applicant's argument that none of the cited references indicate utility of such a lens for rapid imaging at different focus settings, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793